Grant, J.
I concur with my Brother Champlin in his opinion that the respondent was not accorded a public trial within the meaning of the Constitution and the laws of this State, but I cannot concur with him in holding that the writ of certiorari was the proper way to bring the case to this Court. I think the writ was improvidently issued.
The respondent offered testimony tending to show that persons had been excluded from the court-room during the trial by an .officer in charge of the principal entrance to the court-room. The court refused to admit it. ■Respondent’s counsel excepted. He should have settled .a bill of exceptions, and brought the case to this Court by a writ of error. It is no answer to this to say that the trial court refused an exception. This no court ■could prevent. Counsel announced his exception, which was minuted by the stenographer, as shown by the return. No order was made by the court and entered upon the minutes. The judge had given instructions to the officer not to permit the court-room to be overcrowded. This instruction was proper, but he had no right to commit to the officer the determination as to who were respectable ■citizens to be admitted. It is apparent that the court •could make no return to many of the statements made in the affidavits, for the facts they stated" did not occur in his presence. The exclusion of citizens was a fact to *294be proven, like any other fact, and the truth should he elicited by examination and cross-examination. It does not seem to me to be the proper practice that so important a question should be determined in the court of last resort upon ex parte affidavits which contain many hearsay statements. To illustrate, several of the affiants say that the benches were practically vacant, without giving any statement or opinion as to how many were there. What is meant by “practically vacant?” How many, in the opinion of this witness, or how few, should be present in order to constitute such practical vacancy? Counsel for respondent recognized this as the proper practice, in raising the point upon the trial, for, in a reply to a question by the court, he said:
“I don't know who has been excluded or who has not, but, for the sake of saving the point, I desire an exception to be entered oh the record.”
Eespondent was convicted May 3, 1890. August 28, 1890, he presented to one of the Justices of this Court a petition for a writ of certiorari, which was allowed, and no steps appear to have been taken to bring the case to a hearing in this Court until the October term, 1891. The record contains less than 10 pages. All the facts were known to the respondent and his counsel at tho trial. All the papers could have been prepared in a few hours. The case could, and should, if presented at all, have been presented, to this Court at the June term, 1890. Instead, however, the case rests for three and one-half months, until the time to settle a bill of exceptions, has expired, and then, after obtaining an allowance of the writ, rests for 13 months longer. Meanwhile it is probable that the people's testimony is scattered and lost'. Such delays, if attributable to the respondent, do-not comport with innocence, especially when he is in *295prison serving out his sentence. These delays cannot be too severely condemned. They are, in my judgment, a disgrace to the administration of the criminal law. For these reasons I think the writ Bhould be dismissed.